DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1, 3, 6, 10-12, 15-18, and 20-23 are currently pending.
Claims 22 and 23 are currently withdrawn.
Claims 2, 4, 5, 7, 8, 9, 13, 14, 19, and 24 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was considered by the examiner.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10, 11, 12, 15, 16, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by JP 3-292489 (hereinafter, JP-489).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image1.png
    568
    614
    media_image1.png
    Greyscale

Re Clm 1: JP-489 discloses a clamping apparatus (see Figs. 1 and 2 and the Fig. above) for clamping two or more items together in use, said clamping apparatus including 
at least one clamping member (9) having an inwardly facing surface (see Fig. 1), or an inner surface arranged to be brought into contact (see Fig. 1), directly or indirectly, with an outer surface of at least one of the items being clamped in use (the at least one clamping member is made to or is capable of being brought into contact, directly or indirectly, with an outer surface of at least one of the items being clamped in use), and thermal insulating means (10) integral with or provided as a continuous layer or coating on the entire inwardly facing surface or inner surface of the at least one clamping member (see Fig. 1, the thermal insulating means, 10, is integral with the at least one clamping member; integral being defined as essential or necessary for completeness). 

Re Clm 10: JP-489 discloses wherein the thermal insulating means is also provided on, integral with or associated with an outer surface of the at least one clamping member (see Fig. 1, the thermal insulating means is associated with an outer surface of the at least one clamping member as it is contained underneath an outer surface, the “associated with an outer surface” clause of the claim does not require any form of abutment with the outer surface just merely some form of association). 
Re Clm 11: JP-489 discloses wherein where the at least one clamping member includes an outer (outer being defined as further from the center) band member (1002) and an inner (inner being defined as closer to the center) band member or inner band member segments, the thermal insulating means being provided on, integral with the inwardly facing, inner (inner being defined as closer to the center) or innermost surface of the inner band member (see Fig. 1) or inner band member segments.  
Re Clm 12: JP-489 discloses wherein the thermal insulating means is also provided on, integral with or associated with the outer surface of the inner band member 
Re Clm 15: JP-489 discloses the form of or including a V-clamp (see Fig. 1, has a V-shape), a ring clamp (see Fig. 1, the clamp has the form of a ring), a band clamp (see Fig. 1, the clamp has the form of a band), a G-coupling, a slip joint and/or a flange (see Fig. 1).  
Re Clm 16: JP-489 discloses wherein the inner surface of the at least one clamping member and/or the outer surface of the at least one item is profiled or non-planar (see Fig. 1).    
Re Clm 17: JP-489 discloses wherein the at least one clamping member, an outer band member and/or an inner band member or inner band member segments is annular or substantially annular in form (see Fig. 1).    
Re Clm 21: JP-489 discloses wherein sealing means (7) are provided with or associated with the clamping apparatus (see Fig. 1; the sealing means is associated with the clamping apparatus as it is contained within such, the “associated with” clause of the claim does not require any form of abutment).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3-292489 (hereinafter, JP-489) as applied to claims 1, 3, 8, 10, 11, 12, 15, 16, 17, and 21 above.
Re Clm 6: JP-489 discloses the thermal insulating means is provided at a thickness (see Fig. 1) 
JP-489 fails to disclose between 0.3mm-0.5mm.
The thickness of a material can increase the life of the material, the structural integrity of the material, the strength of the material, and the heat resistance of the material, for the purpose improving the properties of the structure by increasing the life of the structure, the structural integrity of the structure, the strength of the material and structure, and the heat resistance of the structure, alternatively, enhancing the thickness of  material to have said thickness in a desired range would yield the same predictable result of insulating mating structures.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of JP-489, to have had between 0.3mm-0.5mm, as taught by “B”, for the purpose improving the properties of the structure by increasing the life of the structure, the structural integrity of the structure, the strength of the material and structure, and the heat resistance of the structure, alternatively, enhancing the thickness of  material to have said thickness in a desired range would yield the same predictable result of In re Aller, 105 USPQ 233.
Re Clm 18: JP-489 discloses wherein the apparatus and/or the at least one clamping member is made to or is capable of moving to a clamped position, wherein the clamping member can clamp two or more items together in use, and wherein adjustment means are provided for allowing the clamping apparatus and/or the at least one clamping member to be moved to the clamped, wherein two or more items can be located with a clamping apparatus in use (see the English translation obtained from the EPO, the first full paragraph on page 2 of 3 which indicate tightening means of bolts and nuts) are provided for allowing the clamping apparatus and/or the at least one clamping member to be moved between the clamped and unclamped positions in use (the apparatus and/or the at least one clamping member is made to or is capable of moving to a clamped position, wherein the clamping member can clamp two or more items together in use, and wherein adjustment means are provided for allowing the clamping apparatus and/or the at least one clamping member to be moved to the clamped, wherein two or more items can be located with a clamping apparatus in use).  
 JP-489 fails to disclose an unclamped position, removed from the clamping apparatus in use; and unclamped positions in use.
The means to disassemble something allows for replacement or repair of worn or damaged parts of mating members, for the purpose of providing a means to replace components in the event that components become worn or damaged, alternatively, to 
The examiner is taking Official Notice that it is old and well known to have had an unclamped position, and structures abled to be removed in an unclamped position, for the purpose of providing a means to replace components in the event that components become worn or damaged, alternatively, to provide a means which would have allowed the same predictable result(s) of allowing for service or inspection to be performed on or of mating components.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of JP-489, to have had an unclamped position, removed from the clamping apparatus in use; and unclamped positions in use, for the purpose of providing a means to replace components in the event that components become worn or damaged, alternatively, to provide a means which would have allowed the same predictable result(s) of allowing for service or inspection to be performed on or of mating components.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 20: JP-489 discloses wherein the adjustment means includes any or any combination of one or more trunnions, threaded trunnions, nuts, bolts, threaded screws, clips, or inter-engaging members (see the English translation obtained from the EPO, the first full paragraph on page 2 of 3, which indicate tightening means of bolts and nuts).  

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 6 in line 24 through page 8 line 6, that JP-489 does not teach providing thermal insulating means as a continuous layer or coating on the entire inner surfaces or inwardly facing surfaces of the at least one clamping member, and that JP-489 uses heat dissipating fins, thereby making the present invention significantly easier and less expensive to manufacture compared to the arrangement in JP-489, and that the structure of JP-489 is limited to specific materials and discusses a different heat transfer means.
This is not persuasive.
Applicant is remined of their own claim language which recites ”thermal insulating means integral with…the at least one clamping member”.  As discussed in the rejection above the thermal insulating means of JP-489 is integral with…the at least one clamping member.  The applicant’s claim language, in the alternative, does not require the thermal insulating means to be on the entire surface.
As for the simplicity argument, it is noted that JP-489 reads on the claim language.
As for the heat transfer and the limited number of materials specified by JP-489, it is noted that JP-489 reads on the claim language because JP-489 discloses that 10 is a zirconia-based heat insulating layer, and it is noted that zirconia is also known as zirconium oxide (ZrO2)) or zirconium ceramic and if JP-489 is employing the same 
All other claims not specifically argued will stand or fall with the claim from which they depend.
The Official notice statements, set forth above, henceforth are taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official notice, additionally, any statements directed towards such are inadequate. See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner

03/08/2022



								/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679